Citation Nr: 1434294	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-17 872	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for generalized osteoarthritis.

2.  Entitlement to service connection for a bilateral elbow disability.

3.  Entitlement to service connection for chest palpitations. 

4.  Entitlement to service connection for pre-diabetes.

5.  Entitlement to service connection for a temporomandibular joint (TMJ) disability.

6.  Entitlement to service connection for periodontal disease.

7.  Entitlement to service connection for bilateral carpel tunnel syndrome.

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for left epididymitis.

10.  Entitlement to service connection for a right wrist disability.

11.  Entitlement to service connection for a bilateral foot disability.

12.  Entitlement to service connection for a right shoulder disability.

13.  Entitlement to service connection for a low back disability.

14.  Entitlement to service connection for a right knee disability.

15.  Entitlement to service connection for a bilateral ankle disability.

16.  Entitlement to service connection for a respiratory disability, to include bronchitis and asthma.

17.  Entitlement to service connection for varicose veins.

18.  Entitlement to service connection for a scalp scar.

19.  Entitlement to service connection for a skin disability.

20.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1997.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veteran Affairs (VA) Regional Office (RO).  In April 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  At the hearing, the Veteran requested (and was granted) a 60-day abeyance period for submission of additional evidence.

The issues of service connection for a right wrist disability, a bilateral foot disability, a right shoulder disability, a low back disability, a right knee disability, a bilateral ankle disability, a respiratory disease to include asthma and bronchitis, varicose veins, a scalp scar, a skin disability, and hypothyroidism are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action on his part is required.


FINDINGS OF FACT

1.  At the April 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he intended to withdraw his appeals seeking service connection for generalized osteoarthritis, a bilateral elbow disability, chest palpitations, pre-diabetes, a TMJ disability, and periodontal disease; there is no question of fact or law remaining before the Board in these matters.

2.  It is reasonably shown that the Veteran's current bilateral postoperative carpel tunnel syndrome is related, at least in part, to daily, repetitive work with his hands required by his occupation in service. 

3.  The Veteran is not shown to have a current diagnosis of hemorrhoids; external hemorrhoids noted in service were acute and resolved without chronic pathology.

4.  The Veteran is not shown to have a current diagnosis of epididymitis; left epididymo-orchitis in service was acute and transitory, and resolved without chronic pathology.


CONCLUSIONS OF LAW

1.  Regarding the claims of service connection for generalized osteoarthritis, a bilateral elbow disability, chest palpitations, pre-diabetes, a TMJ disability, and periodontal disease, the criteria for withdrawal of the appeals in those matters are met; the Board has no further jurisdiction to consider an appeal in those matters.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.20.204 (2013). 

2.  Service connection for bilateral carpel tunnel syndrome is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

4.  Service connection for left epididymitis is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable decision from the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims in a February 2008 letter prior to the initial (April 2008) rating decision.  The letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how VA determines disability ratings and effective dates.  During the April 2014 hearing, the undersigned explained the issues, and suggested submission of evidence required to substantiate the Veteran's claims; his testimony demonstrated awareness of what is needed to substantiate his claims.  The Board finds that the duties mandated by 38 C.F.R. § 3.103(c)(2) are met.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The Board notes that there are no VA treatment records in the record.  The Veteran has not reported any VA evaluations or treatment for his claimed disabilities.  Additional evidence was received following the April 2014 hearing (with a waiver of AOJ initial consideration).  Although VA examinations have not been conducted in connection with the claims addressed on the merits, an examination is not necessary when the claim can be allowed without one, and a threshold requirement to trigger VA's duty to assist by arranging for an examination is not met with respect to those issues in which the appeal is denied (see 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met as to the issues not being remanded.

Legal Criteria, Factual Background, and Analysis

Appeals Dismissed 

The Board has jurisdiction over all questions in a matter which, under 38 U.S.C. § 511(a), is subject to a decision of the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On the record at the April 2014 hearing before the undersigned, the Veteran indicated that he intended to withdraw his appeals seeking service connection for generalized osteoarthritis, a bilateral elbow disability, chest palpitations, pre-diabetes, TMJ dysfunction, and periodontal inflammation.  Hence, there is no allegation of error of fact or law remaining for appellate consideration in these matters.  Accordingly, the Board does not have jurisdiction to consider appeals in these matters, and the appeals in the matters must be dismissed.

Service connection

The Board notes that it has reviewed all evidence in the record.  Although the Board has an requirement to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the requirement that there must be a current disability is satisfied when a claimant is shown to have the disability at the time the claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral carpel tunnel syndrome

The Veteran's STRs include multiple notations of wrist injuries.    Bilateral carpel tunnel syndrome was diagnosed in July 2005.  Thereafter, the Veteran underwent a bilateral carpel tunnel release.  At the April 2014 hearing, he testified that his work as an internal communications electrician during service required constant, daily, repetitive movement with his hands.  In a May 2014 letter, a service department physician opined that the Veteran's work in service likely contributed to cause his bilateral carpel tunnel syndrome.

The evidence clearly shows the Veteran has a diagnosis of bilateral carpel tunnel syndrome.  Moreover, his testimony is credible evidence establishing the repetitive nature of his work during service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The service department physician's opinion relates the Veteran's current carpel tunnel syndrome to his work in service, and is the only relevant medical opinion of record in this matter.  The Board has no reason to question the competence of the provider or the opinion itself, and finds it to be probative evidence in this matter, and persuasive.  Accordingly, service connection for bilateral carpel tunnel syndrome is warranted.

External hemorrhoids

The Veteran's STRs include an April 1995 notation of external hemorrhoids.  Subsequent STRs contain no mention of complaints, treatment, or diagnoses related to hemorrhoids (to include on February 1997 retirement examination).  At the April 2014 hearing, the Veteran reported he had been seen for hemorrhoids since service; he did not identify any providers of such treatment or indicate that he currently has hemorrhoids.  In a May 2014 letter, a service department physician noted he evaluated the Veteran for, i.a., hemorrhoids.  He noted the Veteran had hemorrhoids in service and had been seen for such after service (although he did not identify any providers).  The physician also noted the Veteran did not have any hemorrhoids at present.  There are no other postservice records showing complaints, treatment, or diagnoses related to hemorrhoids.

As a threshold matter, to substantiate this claim the Veteran must show that he now has, or at any time during the pendency of the claim has had, hemorrhoids, the disability for which service connection is sought.  McClain, 21 Vet. App. at 321.  While he had hemorrhoids in service, and may (as alleged) have had them at some point thereafter, he has not identified (or even alleged), and the evidence does not show, any instance when he has had hemorrhoids during the pendency of this claim.  Consequently, he has not presented a valid claim of service connection for hemorrhoids, and the appeal in this matter must be denied.  Brammer, 3 Vet. App. at 225.  

Left epididymitis

The Veteran's STRs include an August 1989 notation of acute left epididymo-orchitis that resolved.  Subsequent STRs contain no mention of complaints, treatment, or diagnoses related to epididymitis (including on retirement examination).  In May 2014 a service department physician noted the Veteran was treated in 1989 for left epididymitis with evidence of resolution and no complaints since that time.  There are no other postservice records which show treatment, complaints, or diagnoses related to epididymitis.  As there is no competent evidence that the Veteran has had a diagnosis of epididymitis at any point during the pendency of the claim, he has not presented a valid claim for service connection for such disability, and the appeal in the matter must be denied.  Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321.

As the preponderance of the evidence is against the Veteran's claims of service connection for external hemorrhoids and left epididymitis, the benefit-of-the doubt rule does not apply, and the appeals in those matters must be denied.


ORDER

The appeals seeking service connection for generalized osteoarthritis, a bilateral elbow disability, chest palpitations, pre-diabetes, a TMJ disability, and periodontal disease are dismissed.
The appeal seeking service connection for bilateral carpel tunnel syndrome is granted.  

The appeals seeking service connection for external hemorrhoids and left epididymitis are denied.


REMAND

A review of the record found significant development of the record remains necessary for a proper merits adjudication on the merits of several of the remaining claims.  A May 2014 letter by a service department physician indicates that in 2011 the Veteran received treatment for right shoulder bursitis, and at the April 2014 hearing the Veteran testified that there are outstanding records of private treatment for his right shoulder, right wrist, and bilateral foot disabilities.  A Disability Benefits Questionnaire completed by a service department orthopedist indicates the Veteran has private diagnoses of, and received treatment for, low back disability.  The May 2014 letter also indicates that the Veteran received private treatment and prescription orthotics for his left ankle in September 2012 and around 2002 had hypothyroidism diagnosed (for which he receives ongoing treatment which likely will be life-long).  There are no records of any evaluations or treatment related to these disabilities in the record.  As records of pertinent treatment may be critical to the Veteran's claims, they must be secured.  

The Veteran has not been afforded examinations in conjunction with these claims.  As the evidence suggests that he has current diagnoses and that there were related injuries or events in service for several of the disabilities on appeal, examinations (and nexus opinions) are necessary.  If records received pursuant to remand instructions suggest further development, such must also be completed.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations or treatment he has received for right wrist, right shoulder, low back, bilateral foot, and left or right ankle disabilities, dermatitis, and hypothyroidism, and to provide the releases necessary for VA to secure records of any such private evaluations or treatment.  The AOJ must specifically secure for the record copies of records showing treatment for right shoulder bursitis in 2011, right wrist and low back treatment since service separation, left ankle treatment in September 2012, and hypothyroidism treatment since 2002.  

2.  Then, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of his right wrist, right shoulder, low back, right knee, bilateral foot, and bilateral ankle disabilities.  The entire record must be reviewed in conjunction with the examination, and any tests and studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each right wrist, right shoulder, low back, right knee, foot, and ankle disability entity found.

(b)  For each disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service/injuries therein.

All opinions must include complete rationale.

3.  The AOJ should also arrange for the Veteran to be examination by a pulmonologist to determine the nature and likely etiology of his respiratory disability.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Please identify, by diagnosis, each respiratory disability entity found.  Specifically, indicate whether the Veteran has asthma and/or chronic bronchitis.

(b)  For each disability entity diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to his service/disease or injuries therein, to specifically include notations of asthma and bronchitis in service.  

4.  The AOJ should also arrange for the Veteran to be examination by an appropriate physician to determine the nature and likely etiology of his varicose veins disability.  The entire record must be reviewed in conjunction with the examination, and any tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran have a current diagnosis of varicose veins? 

(b)  If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to his service/injuries therein, to include the notations of right knee varicosities in service.  The examiner should specifically address the Veteran's contention at the April 2014 hearing that his varicose veins are related to ankle sprains sustained in service.

All opinions must include a complete rationale.

5.  The AOJ should arrange for the Veteran to be examined by a dermatologist to establish the existence, and determine the nature and likely etiology, of a scalp scar and dermatitis.  The record must be reviewed in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Does the Veteran currently have a scar on his scalp, or a diagnosis for dermatitis?

(b)  If so, is it at least as likely as not (a 50 percent or better probability) that his dermatitis is related to the Veteran's service/injuries therein, to specifically include dermatitis noted in his STRs?  

(c)  Is any scalp scar found consistent with injuries sustained in a January 1982 motor vehicle accident resulting in scalp abrasions?

All opinions must include complete rationale.
6.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypothyroidism.  The entire record must be reviewed in conjunction with the examination, and all tests or studies deemed necessary must be completed.  Based on examination of the Veteran and a review of the record, the examiner should provide opinions that respond to the following:
(a)  Does the Veteran currently have a diagnosis of hypothyroidism?

(b)  If so, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's service/injuries therein?  

All opinions must include a complete rationale.

7.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


